Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 4, the recitation of “opposing faces of the pins that oppose each other” (see claim 1, line 16 and claim 4, line 12) and the occurrences of “the opposing face’ (see claim 1, lines 18 and 20 and claim 4, lines 14 and 16) are indefinite as it is unclear exactly what opposing faces are being claimed. It is not clear that the pins themselves have opposing faces nor is it clear what these opposing faces constitute.  Further, it is not clear how these opposing faces oppose each other.  Clarity is required as to what applicant means by “opposing faces” of the pins.  For the purposes of an examination, it will be assumed that “opposing faces” simply constitutes the front and rear portion of the pins.  In claims 2 and 5, it is not clear how the resin injection port can be “between a direction…” as set forth at lines 3 and 2, respectively, particularly since no coordinate axis has been specified.  It appears that applicant is attempting to claim the location of the injection port relative to the pins and it would appear that the instant injection port and pins are on the same plane as shown in instant Figure 2.  Clarification is required as to exactly what directions are being referred to and how these would define the location of the injection port.  For examination purposes, it will be assumed that applicant means that the injection port and the pins are on the same plane.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al 2015/0247983 (see paragraphs 0026-0040; Figs. 1 and 3) in view of Japanese Patent 8-234,054 (see the Abstract; see 14a, 14b, 25a, 25b and 26 in Figures 1 and 3).
Ohmura et al (see Fig. 3) discloses the basic claimed method and mold for forming an optical receptacle by injecting resin into a cavity (15), the cavity having a protruding portion (114) for forming a recessed portion (25 in Fig. 1) in a main body of the receptacle and a pair of pins (125) for forming guide pin holes (21 in Fig. 1) in the main body.  The primary reference also teaches a pair of pin retaining portions (112) that border the cavity but are not precisely contained within the cavity as well as an injection flow in Figure 9 therein which teaches that the resin flows in the instant manner.  Ie, it flows along the walls of the cavity 10a and 11a so that it flows from one end side of the pair of pins toward the other side of the pins—however, the injection port is not specifically shown in the figures.  See paragraphs 0039-0040.  Japanese Patent 8-234,054 cures these deficiencies, in teaching the formation of a similar connector wherein a pair of pin-retaining portions (25a, 25b) are located within the mold cavity so that the resin flows from injection port (14a, 14b) in the same manner as set forth in the instant claims and wherein the pin retaining portions are disposed in contact with a side of each pin that is opposite to the opposing face thereof as recited in instant claims 1 and 4.  It would have been obvious 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742